Citation Nr: 0207517	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  97-28 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chondromalacia patella, right knee.

2.  Entitlement to an increased (compensable) rating for 
chondromalacia patella, left knee.

3.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from September 1975 to October 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision in 
which the regional office (RO) continued a rating of 10 
percent for the veteran's low back strain, and continued 
noncompensable evaluations for the veteran's chondromalacia 
patella of the right and left knees.

In May 1999, the Board remanded this matter to the RO for 
further development, including conduct of a Department of 
Veterans Affairs (VA) orthopedic examination, and 
consideration by the RO of evidence which the veteran had 
submitted directly to the Board without waiving consideration 
by the RO.

The RO afforded the veteran an orthopedic examination and 
obtained records identified by the veteran.  The 10 percent 
rating for low back strain and the noncompensable ratings for 
bilateral chondromalacia patella have been continued.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran's disability from chondromalacia patella, 
right and left knees, is manifested by subjective complaints 
of bilateral knee pain, without objective findings of 
recurrent lateral instability or subluxation, compensable 
limitation of motion, X-ray findings of degenerative 
arthritis, or satisfactory evidence of painful motion.

4.  The veteran's subjective complaints of knee and back pain 
are not credible.

5.  The veteran's disability from low back strain is 
manifested by subjective symptoms of pain, with 
characteristic pain on motion causing slight limitation of 
motion, without clinical findings of muscles spasm on extreme 
forward bending or unilateral loss of lateral spine motion in 
a standing position.


CONCLUSIONS OF LAW

1.  The criteria of a rating in excess of zero percent for 
chondromalacia patella, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2001).

2.  The criteria of a rating in excess of zero percent for 
chondromalacia patella, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2001).

3.  The criteria of a rating in excess of 10 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his disabilities from 
chondromalacia patella of the right and left knees warrant 
higher ratings than are currently in effect.  The also 
veteran contends that his disability from low back strain 
should be rated higher than the 10 percent rating current in 
effect.  He asserts that his knees are painful and have 
limitation of motion.  After a review of the entire record, 
and for the reasons and bases discussed below, the Board 
concludes that the veteran is not entitled to compensable 
ratings for chondromalacia patella, right knee, or 
chondromalacia, left knee.  Further, the Board concludes that 
the criteria for a rating in excess of 10 percent for low 
back strain have not been met.

Before addressing the merits of the veteran's claim for 
increased ratings for his back and knee disorders, the Board 
will address the applicability of the Veteran's Claims 
Assistance Act of 2000 and VA's compliance therewith.

I.  Applicability of and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a)).  As the regulations add 
nothing of substance to the legislation, the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000). 

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this case, the Board finds that the 
regulations implemented pursuant to the VCAA are more 
favorable to the veteran, as such regulations expand VA's 
duty to: notify the veteran of evidence need to substantiate 
his claim; to assist the veteran in the development of his 
claim, and; to notify the veteran of VA's inability to obtain 
evidence that might support his claim.

Although the RO did not have the benefit of the explicit 
provisions of the VCAA or the implementing regulations at the 
time of the decision on appeal, the Board finds that VA's 
duties have been fulfilled.  Those duties are discussed in 
more detail below.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  The veteran was so notified in 
the January 1996 rating decision, in the statement of the 
case and supplements thereto, and in the 1997 Hearing 
Officer's Decision.  Generally, he was informed that he 
needed to submit clinical and/or other diagnostic findings 
indicative of knee disability, including evidence of 
recurrent subluxation or lateral instability, limitation of 
motion, and/or degenerative arthritis.  He was also informed 
that in order to substantiate his claim for a higher rating 
for low back strain he should submit evidence of clinical 
findings of muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in a standing 
position.  The April 1996 Statement of the Case provided the 
regulatory criteria for a higher rating for lumbosacral 
strain.  The September 1997 Supplemental Statement of the 
Case advised the veteran that the record lacked evidence that 
his disability from degenerative joint disease of the lumbar 
spine (as opposed to a lumbar muscle disorder) was incurred 
in service.

The Board concludes that the appellant has been informed of 
the information and evidence needed to substantiate these 
claims and the RO has complied with VA's notification 
requirements.  VA has no outstanding duty to inform the 
appellant of evidence needed to substantiate or complete his 
claim.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The appellant has not referenced 
any obtainable and relevant evidence not of record that might 
aid his claim.  He has not identified treatment other than 
through VA, the records of which treatment have been 
obtained.  He has been provided VA examinations.  

Third, provided that VA makes reasonable efforts to obtain 
relevant non-Federal records but is unable to obtain them, or 
after continued efforts to obtain Federal records, VA 
concludes that it is reasonably certain they do not exist or 
further efforts to obtain them would be futile, VA will 
provide the claimant with oral or written notice of such 
fact.  The notice must contain: 1) the identity of the 
records VA was unable to obtain; 2) an explanation of the 
efforts VA made to obtain the records; 3) a description of 
any further action VA will take regarding the claim, 
including, but not limited to, notice that VA will decide the 
claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain, and; 4) notice 
that the claimant is ultimately responsible for providing 
evidence.

In this case, the veteran has had several opportunities to 
identify any additional sources of evidence but has not 
provided VA with the specific information that would require 
or allow VA to assist in the development of his claim.  These 
opportunities include the claim he filed, his Notice of 
Disagreement, his testimony before a hearing officer at the 
RO, his VA Form 9, and other written statements the veteran 
has filed.  He has not provided names of additional treatment 
providers, dates of treatment, or custodians of records, 
either private, Federal agency, or service related.

As the veteran has not identified with the required 
specificity any additional evidence which might be obtained 
in an effort to assist him in developing his claim, the 
notification duties discussed immediately above do not apply.

The Board finds that VA has satisfied its duties to notify 
and to assist the appellant in this case.

II.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  VA utilizes a rating schedule which is used 
primarily as a guide in the evaluation of disabilities 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2001).  When utilizing the rating schedules, when an 
unlisted condition is encountered, the VA is permitted to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2001).  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2001).  Although 
VA must consider the entire record, the most pertinent 
evidence, because of effective date law and regulations, is 
created in proximity to the recent claim.  38 U.S.C.A. § 5110 
(West 1991).  Therefore, the Board will first consider the 
history of the disabilities in question.  Then the Board will 
consider the medical evidence developed in recent proximity 
to the claim.

A.  Chondromalacia Patella, Left and Right Knees

Service medical records do not show an acute injury to either 
of the veteran's knees.  However, he did seek treatment for 
complaints of knee pain.  Objective findings included 
bilateral, mild subpatellar pain and crepitus.  Range of 
motion in the knees was good.  The veteran's symptoms were 
variously diagnosed as arthritis and chondromalacia patella.

The veteran was granted entitlement to service connection for 
chondromalacia patella, right knee and chondromalacia 
patella, left knee, by a December 1977 rating decision.  The 
associated knee disabilities were rated zero percent 
utilizing Diagnostic Codes 5257.  The zero percent ratings 
have been in effect since that time.

Under Diagnostic Code 5257, impairment of the knee other than 
ankylosis is rated based on recurrent subluxation or lateral 
instability, and ratings of 10, 20, or 30 percent are 
assigned where such symptoms are slight, moderate, or severe, 
respectively.

The veteran asserted in his VA Form 9 that his knee disorders 
are manifested by pain and restricted range of motion.  He 
testified in December 1996 that he was able to squat, but 
only for short periods of time.  He said he could not arise 
from a squat without pulling on something to aid him.  He 
complained of sharp pain when walking and also of lateral 
instability in the knees.  He asserted that he had symptoms 
of a grinding sensation, swelling, and aching pain in his 
knees.

The clinical findings documented in the claims file do not 
show that the veteran's knee disorders are manifested by 
limitation of motion, recurrent subluxation, or lateral 
instability.  During a physical therapy evaluation in 
December 1996, the knee joints were stable.  The examiner 
detected no crepitus.  The veteran had 5/5 muscle strength in 
both knees.  Both knees had full range of active and passive 
motion.

Other clinical findings include: normal knee movement without 
swelling or tenderness in January 1977; normal gait during 
examinations in December 1995, June 1997; lack of evidence of 
joint deformity or other knee pathology in May 1997; full 
range of knee motion and full lower extremity motor strength 
in January 1998; normal gait and lack of difficulty arising 
from a chair and climbing on and off an X-ray table in 
October 1999.

During the October 1999 VA examination at a private 
orthopedic clinic, the veteran gave a history of constant 
knee pain and use of knee braces bilaterally, without of 
history of any specific injury to either knee.  He denied a 
history of locking, swelling, or fluid removal.  X-rays of 
the knees were within normal limits.  Although a physical 
examination of the veteran's knees was not possible due the 
veteran's refusal to remove knee braces, the examiner 
reported that there were essentially no positive knee 
findings.  The examiner reported an impression of 
chondromalacia of the patella bilaterally, by history.

Based on a thorough review of the entire record, the Board 
finds that the veteran's disability from bilateral 
chondromalacia patella, is not manifested by recurrent 
subluxation, lateral instability, or limitation of motion.  
This finding is based on the lack of clinical findings 
showing such symptoms and the consistent clinical findings 
showing the veteran's knees are stable and have full range of 
motion.

The Board has considered the veteran's knee disabilities in 
the context of other diagnostic codes pertinent to rating 
knee disorders in order to determine if a higher rating is 
assignable pursuant to such other codes.  Diagnostic Codes 
5260 and 5261 contemplate knee disability based on limitation 
of flexion and extension, respectively.  Under Diagnostic 
Code 5260, a 10 percent rating is assigned when flexion is 
limited to 45 degrees.  Higher evaluations may be assigned 
for greater degrees of limitation of flexion.  A 10 percent 
rating may also be assigned pursuant to Diagnostic Code 5261 
if extension of the leg is limited to 10 degrees.  Higher 
evaluations are warranted for higher degrees of limitation of 
extension.  In this case, the veteran does not have 
compensable knee disability based exclusively on limitation 
of motion, as both of his knees have been found to have full 
range of motion.

Even without compensable limitation of motion in his knees, 
the veteran might be entitled to a compensable rating if 
there were X-ray findings of arthritis and some associated 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2001).  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(2001).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology.  Such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. 
 § 4.14.  In Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under Diagnostic Code 7800 with an additional 
10 percent rating for tender and painful scars under 
Diagnostic Code 7804 and a third 10 percent rating for facial 
muscle injury interfering with mastication under Diagnostic 
Code 5325.  The Court found that the critical element was 
that none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban.

Under Diagnostic Coded 5003, degenerative arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  However, when the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted that 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion 
of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
X-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under Diagnostic Code 5003.

In this case, the record contains no X-ray findings that the 
veteran's knees have arthritis.  Furthermore, when the 
veteran has allowed range of motion testing, such motion in 
his knees has been full.  The record contains no clinical 
findings of swelling, muscle spasm, or painful motion.  For 
these reasons, the Board finds that the veteran does not have 
compensable knee disability under Diagnostic Codes 5260, 
5261, or 5003.

The veteran has subjective complaints of knee pain but the 
clinical findings in the record do not indicate that he has 
any knee instability, limitation of motion, arthritis, or 
pain accompanying motion.  Therefore, an important issue in 
this case is the credibility of the veteran's subjective 
complaints of knee pain.  For several reasons, the Board 
finds that his subjective complaints are not credible.  
First, clinical and X-ray findings show no indication of 
pathology.  There is no clinical history of locking, 
swelling, or fluid accumulation requiring aspiration.  
Second, at the time of his October 1999 VA examination, when 
the veteran did not know he was being observed, he walked in 
an easy stride with no discomfort.  He carried a cane which, 
according to the examiner, he was "essentially swinging" in 
his right hand without any weight bearing.  He later told the 
examiner that he used the cane in his right hand because he 
was right handed.  He had no trouble arising from a hallway 
chair, or getting on an off an examination table.  However, 
when the veteran realized that he was being observed in the 
examination room, he exaggerated symptoms of limping and 
stated that he had severe discomfort and pain.  He also 
exaggerated slowness in getting on and off the examination 
table.  He complained of severe pain and was belligerent when 
attempting the movements of getting one and off the 
examination table and walking.  He refused to remove the knee 
braces to allow a physical examination for objective clinical 
findings, including range of motion and stability testing.

Further undermining the credibility of the veteran's 
subjective complaints is the lack of a history of treatment 
that is specific to a knee disorder, particularly a knee 
disorder as severe as would cause the symptoms which the 
veteran exhibited in October 1999.  Yet during the October 
1999 orthopedic examination, when he knew he was being 
observed, he complained of severe knee pain with walking and 
getting on and off the examination table.  The apparent 
suddenness of onset of such severe symptoms is not credible, 
particularly given the veteran's repeated denials of a 
history of knee trauma.

The credibility of the veteran's subjective complaints is 
further undermined by evidence which suggest a psychogenic 
overlay associated with such complaints.  The October 1999 VA 
examination report contains diagnoses of probable psychiatric 
disorder and probable personality disorder.  In a letter 
dated several days after the October 1999 VA examination, the 
examiner referred to the veteran's lack of compliance and 
cooperation during the examination and noted a "large 
manipulative component in the patient's history."

Finally, in an opinion dated in March 2000, the same examiner 
described the findings concerning the veteran's knees as 
"clinically minimal."

Based on all of the foregoing, the Board finds that the 
veteran's bilateral chondromalacia patella is manifested by 
subjective complaints of knee pain, without clinical findings 
of instability or recurrent subluxation, limitation of 
motion, or painful motion, and without clinical or other 
findings diagnostic of degenerative arthritis.  The Board 
further finds that the veteran's subjective complaints of 
knee pain are not credible.  Therefore, the Board concludes 
that the criteria for a schedular rating in excess of zero 
percent for disability associated with either the right or 
left chondromalacia patella have not been met.

B.  Lumbosacral Strain

The veteran contends that his disability from low back strain 
should be rated higher than the 10 percent evaluation 
currently in effect.  He testified in December 1996 that he 
had constant pain in his back for which he took muscle 
relaxers and anti-inflammatory medicines.  He described 
radiated pain from his mid-back down the backs of his legs to 
the knee level.  The pain was aggravated by standing, 
lifting, and walking.  He stated that his back had limited 
range of motion and frequent muscle spasms.

Service medical records show that the veteran sought 
treatment on several occasions with complaints of low back 
pain.  Objective findings included left paravertebral muscle 
spasm.  An examiner noted an impression of low back strain.

The veteran was granted entitlement to service connection for 
low back strain by a December 1977 rating decision.  
Initially, the associated disability was rated zero percent, 
utilizing Diagnostic Code 5295.  In an April 1983 rating 
decision, the disability rating was increased to 10 percent, 
effective in August 1982.  The 10 percent rating has been in 
effect since that time.

Under Diagnostic Code 5295, a 40 percent evaluation is 
granted for severe symptoms with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is for assignment where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 10 percent evaluation is warranted 
for lumbosacral strain where there is characteristic pain on 
motion.

The record does not contain evidence generated during the 
year preceding the veteran's July 1995 claim.  The evidence 
generated after the July 1995 claim does not show clinical 
findings of manifestations of a back disorder which support a 
rating in excess of 10 percent.  Such evidence is summarized 
below.

An X-ray of the veteran's lumbosacral spine taken in December 
1995 showed no evidence of bony abnormality, nor any evidence 
of intervertebral disc space narrowing, degenerative change, 
or spondylolisthesis.  An examiner reported an impression of 
"negative views" of the lumbosacral spine.  An October 1996 
X-ray was also normal.  During physical examination, the 
veteran was unable or unwilling to flex or extend his back 
but he was able to bend over to tie his shoes.  Lower 
extremity reflexes and sensation were intact.

An examiner reported in December 1996 that a computed 
tomography (CT) scan of the veteran's lumbosacral spine had 
shown bulging discs at the levels of the forth and fifth 
lumbar intervertebral space (L4-5) and at the level of the 
fifth lumbar and first sacral intervertebral space (L5-S1).

In early January 1997, the veteran was hospitalized for 
treatment of low back pain.  On admission, he appeared to be 
in an acute exacerbation of chronic low back pain with pain 
radiating to the back of both thighs and legs.  He had 
paraspinal muscle spasm over the low back.  There was limited 
range of motion in the lumbosacral spine.  There was no motor 
or sensory deficits in the lower extremities.  Reflexes were 
1+ at the knees and ankles.  He was discharged with diagnoses 
of history of chronic low back pain, disc bulge at L4-5 and 
L5-S1, and mild degenerative joint disease of the facet 
joints in the lumbar region. 

In March 1997, the veteran was treated as an outpatient with 
a complaint of acute exacerbation of chronic low back pain.  
He gave a history of involvement in an automobile accident 
many years before.  Examination of his back revealed 
generalized tenderness and mild paraspinal muscle spasm.  
Limitation of motion in the lumbosacral spine was minimal.  
The examiner noted an impression of disc bulge and referred 
the veteran for a neurological consultation.  Several hours 
later, the veteran sought treatment again for his back.  He 
told an examiner that he had reinjured his back when he fell 
on a wet floor.  An X-ray was negative.  An examiner reported 
an impression of low back pain.  The veteran was given an 
injection and was returned to a jail from which he had been 
brought to the medical facility.

In June 1997, the veteran underwent another CT scan of his 
lumbar spine.  There was a mild bulging disc at L3-4 with 
narrowing of the left and right neuroforamina and 
hypertorphic changes of the facet joints.  There was a 
moderate disc bulge at L4-5, also with narrowing of the left 
and right neuroforamina.  There was indentation of the 
anterior thecal sac and hypertrophic changes of the facet 
joints.

In January 1999, a MRI of the lumbar spine showed 
degenerative desiccation of the L4-5, and mild degenerative 
changes at L3-4 and L5-S1.  There was no evidence of focal 
herniation or neural foraminal stenosis.

VA outpatient treatment records show that the veteran was 
examined by the physical medicine and rehabilitation clinic 
in January 1998.  He complained of chronic back pain and 
radiating pain down the posterior of his thighs and ending 
proximal to the popliteal fossa.  On examination, motor 
strength was full.  Sensory function was intact.  The veteran 
had pain in his lower back and radiating pain down his 
posterior thighs with flexion.  There was minimal pain with 
extension.  Straight leg raising was positive bilaterally.  
When seen the same day by a physical therapist, the veteran 
had very tight, tender paraspinal muscles.  He was instructed 
in a home exercise program.  He was able to perform the 
exercises with visual cues.

The veteran participated in physical therapy in February and 
March 1998.  The notes of such treatment indicated that he 
continued to take medication for pain relief and muscle 
relaxation.  On examination in February 1998, he had minimal 
spasm in the paraspinal muscles.  However, he was very tender 
to palpation.  The therapist suggested addition of a rotation 
exercise.  The veteran was able to demonstrate the rotation 
exercise with fair tolerance.  The examiner's assessment was 
chronic back pain, with no change in pain, but with decreased 
spasm.  Notes of physical therapy in March 1998 indicate that 
the veteran's pain varied from day to day.  His compliance 
with the home exercise program was questioned.  He was 
prescribed Flexeril.

In an October 1998 treatment note, an examiner reported that 
the veteran had not had recent physical therapy.  The veteran 
reported mild improvement.  His current symptoms were pain in 
the left posterior scapula area.  

When examined in December 1998, the veteran had continuing 
complaints of low back pain which he attributed to an injury 
in the 1970's while working on an aircraft carrier.  On 
examination, his gait was normal.  Lower extremity deep 
tendon reflexes were 2+.  Lower extremity motor strength was 
5/5.  Bilateral straight leg raising was negative to 90 
degrees bilaterally.  The examiner noted an impression of 
chronic low back pain for which surgery was not indicated.  
The examiner encouraged the veteran to exercise with aerobics 
and physical therapy.

During a VA examination in October 1999, the veteran's chief 
complaints included low back pain which he attributed to his 
duties while he was in the Navy.  He had been taking narcotic 
and nonsteroidal anti-inflammatory medicines for pain and 
discomfort in his back and knees.  He denied a history of 
numbness or neuropathy in either lower extremity.  When he 
did not know he was being observed, he showed no major 
difficulty in getting on and off the examination table.  
However, when he was observed in the presence of the 
examiner, he showed exaggerated symptoms, and complained of 
having to get on the examination table.  The veteran was 
wearing a cloth and Velcro lumbar support brace.  He refused 
to remove the back brace to allow range of motion testing and 
other examination.  X-rays of the lumbar spine revealed mild 
degenerative joint disease.  A MRI showed degenerative 
desiccation and moderate diffuse bulging at L4-5.  There was 
mild central stenosis at L4-5, and mild degenerative changes 
at other levels of the lumbosacral spine.  There was no 
evidence of focal herniation of neural foramen stenosis.  A 
CT scan showed degenerative changes, most prominent at the 
L4-5.  The examiner reported a diagnosis of lumbar disc 
disease at L4-5 by X-ray, MRI, and CT scan.

In a subsequent letter, the same examiner described the 
veteran's behavior during the examination as belligerent and 
uncooperative.  Noting again the veteran's refusal to remove 
the back brace, the examiner stated that the veteran had been 
essentially noncompliant with the evaluation.  He would not 
cooperate in range of motion testing and exaggerated his 
symptoms when he knew he was being observed.  He refused to 
answer questions.  The requested information might have 
facilitated a response to inquiries made to the examiner by 
the RO.

A VA outpatient treatment note dated in February shows the 
veteran had complaints of intermittent, nonradicular back 
pain.  His low back had 30 degrees of flexion and zero 
degrees of extension.  There was bilateral iliolumbar 
triangle tenderness.  After a facet injection at L4-5, the 
veteran reported a 50 percent reduction of pain.  A treatment 
note dated in March 2000 indicates that the veteran had 
slight discomfort on back extension.  Otherwise, objective 
findings, including neurological findings, were normal.  The 
reported impression was chronic back pain which was likely 
mediated with a myofascial overlay.  A follow-up treatment 
note dated later in March 2000 contains an impression of 
chronic pain syndrome with a significant psychosocial factor.

More recently dated VA outpatient treatment records show that 
the veteran has been treated for his low back complaints with 
physical therapy and corticosteroid injections.  In June 
2000, the veteran told an examiner that he experienced some 
relief from the steroid injections for several weeks to 
months.  The examiner expressed the opinion that while the 
veteran did have some degenerative changes, it would be 
"impossible" to say whether these were premorbid or 
secondary to his service-connected low back strain.  The 
pertinent diagnosis was lumbar facet syndrome.  

In a letter dated in November 2000, the examiner who 
conducted the VA examination in October 1999 described the 
veteran's back symptoms as "minimal."

The Board has considered the lay statements submitted by the 
veteran's stepfather and two other acquaintances.  Such 
statements are not probative of the clinical manifestations 
of the veteran's low back disorder, and, therefore, do not 
indicate of the level of disability associated with such 
disorder.

While it is clear from the record that the veteran now has 
degenerative changes in his lumbosacral spine, including disc 
disease, service connection is not in effect for this 
disability.  Nonetheless, in Mittleider v. West, 11 Vet. App. 
181 (1998), the Court held that when it is not possible to 
separate the effects of the service-connected condition and 
the  non-serviced-connected condition, VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.

In this case, a VA physician has concluded that it is not 
possible to differentiate the veteran's symptoms from his 
service-connected low back strain from his symptoms from the 
degenerative disc disease, which was first diagnosed many 
years after the veteran's separation from service.  
Therefore, pursuant to the Court's holding in Mittleider and 
the provisions of 38 C.F.R. § 3.102, all of his signs and 
symptoms must be attributed to his service-connected 
disability.

However, even considering all of the veteran's credible 
symptoms in rating the service-connected back disability, the 
Board concludes that such symptoms do not meet the criteria 
for a rating in excess of 10 percent.  Objective findings do 
not show neurological manifestations which might warrant a 
separate rating pursuant to Esteban under Diagnostic Code 
5293 for intervertebral disc syndrome.  In addition, the 
preponderance of the evidence indicates that the veteran has 
only slight limitation of motion in the lumbar spine.  Thus, 
a higher rating under Diagnostic Code 5292 is not supported 
by the evidence.  

Moreover, his complaints of back pain and the claimed 
associated inability to bend his back have been described as 
exaggerated.  In fact, although he complained of inability to 
bend his back in October 1996, he was able to bend over and 
tie his shoelaces.  During the most recent VA examination, 
when the veteran did not know he was being observed, he had 
no difficulty getting on and off the examination table.  The 
examiner described the back symptoms as minimal.

The Board has reviewed the entire record and finds that the 
veteran's disability from low back strain is manifested by 
subjective symptoms of pain, with characteristic pain on 
motion causing not more than slight limitation of motion, 
without clinical findings of muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in a 
standing position.  There have been some references to muscle 
spasm; however, these have not been demonstrated on extreme 
forward bending.

Therefore, the Board concludes that the criteria for a 
schedular rating in excess of 10 percent have not been met.

C.  Extraschedular and Other Considerations

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (2001).  The functional impairment that 
can be attributed to pain, weakness, limitation of motion, 
and excess fatigability has been taken into account.  See 
DeLuca v. Brown, 8 Vet App 202 (1995).

The Court has held that pursuant to 38 C.F.R. § 4.40 the 
Board must consider and discuss the impact of pain in making 
its rating determination.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  Section 4.40 provides in part that functional loss 
may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, it does not appear that the veteran's service 
connected disabilities from bilateral chondromalacia patella 
result in limitation of motion, painful motion, 
incoordination, weakness, loose motion, excess fatigability, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing and weight-bearing.  In essence, the clinical 
findings show no such manifestations.  Further, the veteran's 
subjective complaints of pain are not supported by any 
findings of pathology.

From a purely clinical standpoint, the veteran's back 
disability is manifested by objective findings of slight 
limitation in range of motion of the lumbar spine.  The 
clinical findings in the record do not show credible 
indications of painful motion, incoordination, weakness, 
loose motion, excess fatigability, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, or 
interference with sitting, standing and weight-bearing.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's bilateral knee disabilities, as 
discussed above, do not approximate the criteria for the next 
higher schedular evaluations.  He does not have knee 
instability, motion limitation, satisfactory evidence of 
painful motion, or other clinical evidence of knee pathology.  
Similarly, the veteran's disability from his service-
connected low back strain has not been manifested by spasm 
with extreme forward bending or by unilateral loss of lateral 
spine motion in a standing position.

The Board has also considered entitlement to higher ratings 
on an extraschedular basis.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board has considered whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  A higher rating is assignable for 
severe manifestations of chondromalacia patella, with 
recurrent subluxation or lateral instability.  Higher ratings 
are also assignable for limitation of knee motion.  Such 
findings are simply not demonstrated in the record currently 
before the Board.  Similarly, higher schedular ratings are 
assignable for more severe manifestation of low back 
disability from lumbosacral strain, but the clinical evidence 
in the record does not show such manifestations.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his 
bilateral knee disorders or his low back disorder.  Nor is 
there evidence that the disorders otherwise so markedly 
interfere with employment as to render impractical the 
application of regular schedular standards.  Therefore, the 
Board concludes that the veteran is adequately compensated by 
application of regular schedular standards and that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.

Finally, the Board has considered the doctrine of benefit of 
the doubt. That doctrine requires resolution of an issue in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107 (West 1991).  However, in this case, there is no 
approximate balance between the positive and negative 
evidence, as the credible evidence in the record is 
overwhelmingly against the veteran's claims.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule must be applied only when the evidence is in 
relative equipoise).


ORDER

Increased ratings for chondromalacia patella, left and right 
knees, and low back strain are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

